 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   LUIS CALDERON,                                    Case No. 1:16-cv-00276-LJO-SAB-HC

11                  Petitioner,                        ORDER VACATING HEARING ON
                                                       RESPONDENT’S MOTION TO DISMISS
12           v.                                        SET FOR NOVEMBER 7, 2018 AT 10:00
                                                       A.M.
13   FREDERIC FOULKS,

14                  Respondent.

15

16          Petitioner, who is represented by counsel, is proceeding with a petition for writ of habeas

17 corpus pursuant to 28 U.S.C. § 2254.

18          Pursuant to the Local Rule, Petitioner’s opposition to the motion to dismiss was due on

19 October 24, 2018. L.R. 230(c). Petitioner did not file a timely opposition to the motion. The
20 Local Rule provides that a party who fails to file a timely opposition is not entitled to be heard in

21 opposition to the motion at oral argument. L.R. 230(c). The matter is taken under submission and

22 shall be decided on the papers.

23
     IT IS SO ORDERED.
24

25 Dated:      October 29, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
